

111 HR 3802 IH: To make permanent the authority of the Secretary of Veterans Affairs to make grants for the transportation of highly rural veterans to medical care.
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3802IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Young (for himself, Ms. Stefanik, Mr. Pappas, Mrs. Rodgers of Washington, Mrs. Axne, Mrs. Radewagen, Mr. Stauber, and Ms. Herrell) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo make permanent the authority of the Secretary of Veterans Affairs to make grants for the transportation of highly rural veterans to medical care.1.Permanent authority of the Secretary of Veterans Affairs to make grants for transportation of highly rural veterans to medical careSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking of fiscal years 2010 through 2022 and inserting fiscal year beginning with fiscal year 2010.